 1   LAW OFFICES OF BILL LATOUR
 2   BILL LATOUR [CSBN: 169758]
          1420 E. Cooley Dr., Suite 100
 3        Colton, California 92324
 4        Telephone: (909) 796-4560
          Facsimile: (909) 796-3402
 5
          E-Mail: fed.latour@yahoo.com
 6
 7   Attorney for Plaintiff
 8                       UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10
                                                 )    No. EDCV 18-01935 KES
11   JOHN NEWLAND,                               )
12                                               )    [PROPOSED] ORDER AWARDING
           Plaintiff,                            )    EAJA FEES
13                                               )
14         v.                                    )
                                                 )
15
     NANCY A. BERRYHILL, Acting                  )
16   Commissioner of Social Security,            )
17
                                                 )
           Defendant.
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
20         IT IS ORDERED that EAJA fees are awarded in the amount of TWO
21   THOUSAND SIX HUNDRED FIFTY-SEVEN DOLLARS AND 36/100 ($2,657.36)
22   subject to the terms of the stipulation.
23
24         DATE: May 09, 2019          ____________________________________
25
                                       HON. KAREN E. SCOTT,
26                                     UNITED STATES MAGISTRATE JUDGE
27
28




                                                -1-
